Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered June 30, 1992, convicting him of violations of Vehicle and Traffic Law § 1192 (2), (3), and § 375 (2) (a) (3), upon a jury verdict, and imposing sentence.
Ordered, that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Balletta, Krausman and Florio, JJ., concur.